FAY, Circuit Judge,
concurring in part and dissenting in part:
On April 1, 1993, the court heard oral argument in this matter. Counsel advised us that the Washington, D.C. office of the FAA still had not taken “final action” regarding appellant’s complaint. I think citizens of this country deserve better.
The original letter of complaint was dated October 16, 1990. The Orlando office of the FAA responded to the complaint immediately under date of November 1, 1990. In the middle of November, 1990, appellant submitted additional letters of complaint to the Atlanta office of the FAA. The Atlanta office responded in December of 1990, also in timely fashion.
On January 4, 1991, appellant submitted his complaint to FAA headquarter's in Washington, D.C. On April 19, 1991, that office directed the Atlanta office to summarize its actions on this matter. This was accomplished on May 22, 1991.
Since that date, as far as appellant is concerned, there has been no action. After seeking some response in August of 1991, the appellant was advised on February 21, 1992 that the matter was being examined.
It is now May of 1993!
Citizens of this country deserve better.
Tragically, this is the type of conduct that earns governmental bureaucracies the bad reputation they have with most Americans. Delays of this type are not fair to the citizen complaining, and they are not fair to the thousands of government workers who perform their duties with great competency in a timely manner.
The law concerning review of a final action by this agency is clear. Jurisdiction rests with the Court of Appeals. 49 U.S.C.App. § 1486(a) (1992). As the majority points out, however, the law controlling jurisdiction over a petition for a writ of mandamus under *1424.these circumstances is not settled or obvious. See Telecommunications Research & Action Ctr. v. FCC, 750 F.2d 70, 74-75 (D.C.Cir.1984). Consequently, I would opt to leave jurisdiction in the district courts under the All Writs Act, 28 U.S.C. § 1651(a), or the established law of our circuit dealing with agency action which deviates from its statutory authority. Haitian Refugee Ctr. v. Nelson, 872 F.2d 1555, 1560 (11th Cir.1989); Jean v. Nelson, 727 F.2d 957, 976 (11th Cir.1984) (en banc); Graham v. Caston, 568 F.2d 1092, 1097 (5th Cir.1978).1 In Graham the court was deciding the question of jurisdiction in the district court when the complaint was that HUD and FHA officials had failed to act. The plaintiffs were arguing that since they were not complaining about the merits of any decision but rather the simple failure to do anything, jurisdiction was in the district court. This argument recognized that jurisdiction to review a final decision did not lie in the district court. In response, the court stated: “Thus, the plaintiffs’ position with reference to inaction is correct.” 568 F.2d at 1097. In addition, district courts are far better equipped to consider this kind of petition for a writ of mandamus. Courts of Appeals are not suited for conducting hearings, taking testimony or making factual findings. That is not our role. That is precisely why we have district courts and magistrate judges.
Governmental agencies should not be allowed to simply stonewall citizens. This case illustrates the frustration that can result. My guess is that a fifteen minute hearing before a magistrate judge would have produced either a final action by the FAA or a court order establishing a reasonable deadline for such action. In my opinion, that is a more practical approach.
Most respectfully, I dissent from that portion of the majority opinion which deprives the district court of jurisdiction to insist that the FAA comply with its statutory obligations in a reasonably timely fashion. It seems to me that the majority opinion is contrary to both clearly established binding authority and common sense.2

. In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this circuit adopted as precedent all decisions of the former Fifth Circuit rendered before October 1, 1981.


. Recognizing that it is always risky to insert “common sense” into a judicial ruling.